Proceeding pursuant to CPLR article 78 to review a determination of the respondent, the Mayor of the City of Mount Vernon, dated August 19, 1992, which, after a hearing, found the petitioner guilty of insubordination and suspended her from her employment for 30 days.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the respondent’s determination that the petitioner was guilty of insubordination (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180).
Furthermore, contrary to the petitioner’s assertion, the respondents’ determination did not impose a cumulative pen*532alty that violates Civil Service Law § 75. The Mayor’s determination did not indicate that a reprimand should be placed in the petitioner’s file. Therefore, we find that a cumulative penalty has not been imposed.
We have considered the petitioner’s remaining contention and find that it is without merit. Sullivan, J. P., Santucci, Joy and Krausman, JJ., concur.